UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission file numbers: 333-82084-01 333-82084 PAPERWEIGHT DEVELOPMENT CORP. APPLETON PAPERS INC. (Exact Name of Registrant as Specified in Its Charter) (Exact Name of Registrant as Specified in Its Charter) Wisconsin Delaware (State or Other Jurisdiction of Incorporation or Organization) (State or Other Jurisdiction of Incorporation or Organization) 39-2014992 36-2556469 (I.R.S. Employer Identification No.) (I.R.S. Employer Identification No.) 825 East Wisconsin Avenue, P.O. Box 359, Appleton, Wisconsin 54912-0359 (Address of Principal Executive Offices) (Zip Code) Registrants’ telephone number, including area code: (920)734-9841 Indicate by check mark whether each Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether each of the registrants is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filer¨Non-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of November 1, 2007, 10,925,633 shares of Paperweight Development Corp. common stock, $.01 par value, were outstanding. There is no trading market for the common stock of Paperweight Development Corp. As of November 1, 2007, 100 shares of Appleton Papers Inc.’s common stock, $100.00 par value, were outstanding. There is no trading market for the common stock of Appleton Papers Inc. No shares of Paperweight Development Corp. or Appleton Papers Inc. were held by non-affiliates. Appleton Papers Inc. meets the conditions set forth in General Instruction H(1)(a) and (b)and is therefore filing this form with the reduced disclosure format. -1- INDEX Page Number PARTI FINANCIAL INFORMATION Item1 Financial Statements (unaudited) 3 a) Condensed Consolidated Balance Sheets 3 b) Condensed Consolidated Statements of Operations 4 c) Condensed Consolidated Statements of Cash Flows 5 d) Consolidated Statements of Redeemable Common Stock, Accumulated Deficit, Accumulated Other Comprehensive Loss and Comprehensive Income (Loss) 6 e) Notes to Condensed Consolidated Financial Statements 7 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item3 Quantitative and Qualitative Disclosures About Market Risk 36 Item4 Controls and Procedures 36 PARTII OTHER INFORMATION Item 1 Legal Proceedings 36 Item1A Risk Factors 36 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3 Defaults Upon Senior Securities 38 Item 4 Submission of Matters to a Vote of Security Holders 38 Item 5 Other Information 38 Item6 Exhibits 39 Signatures 40 -2- Table of Contents PART 1—FINANCIAL INFORMATION Item 1—Financial Statements (unaudited) PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (dollars in thousands, except share data) September 30, 2007 December 30, 2006 ASSETS Current assets Cash and cash equivalents $ 37,132 $ 19,975 Accounts receivable, less allowance for doubtful accounts of $3,810 and $2,799, respectively 147,625 139,776 Inventories 136,045 138,754 Other current assets 27,043 26,416 Total current assets 347,845 324,921 Property, plant and equipment, net of accumulated depreciation of $348,905 and $306,139, respectively 413,826 432,710 Goodwill 80,544 80,669 Intangible assets, net 86,058 97,283 Environmental indemnification receivable 103,485 58,031 Other assets 32,990 22,509 Total assets $ 1,064,748 $ 1,016,123 LIABILITIES, REDEEMABLE COMMON STOCK, ACCUMULATED DEFICIT AND ACCUMULATED OTHER COMPREHENSIVE LOSS Current liabilities Current portion of long-term debt $ 2,250 $ 6,384 Accounts payable 71,287 76,281 Accrued interest 11,049 2,610 Restructuring reserve 611 2,305 Other accrued liabilities 85,379 95,276 Total current liabilities 170,576 182,856 Senior secured notes payable 222,188 189,149 Revolving lines of credit 2,737 186 Variable rate industrial development bonds 8,650 8,650 State of Ohio assistance loan 9,105 - Capital lease obligation 1,500 1,931 Postretirement benefits other than pension 55,984 57,180 Accrued pension 39,233 44,458 Environmental liability 128,485 83,031 Other long-term liabilities 3,609 6,511 Senior notes payable 162,130 167,600 Senior subordinated notes payable 157,000 157,000 Commitments and contingencies (Note 12) - - Redeemable common stock, $0.01 par value, shares authorized: 30,000,000, shares issued and outstanding: 10,925,734 and 11,550,231, respectively 172,224 190,466 Accumulated deficit (64,820 ) (67,885 ) Accumulated other comprehensive loss (3,853 ) (5,010 ) Total liabilities, redeemable common stock, accumulated deficit and accumulated other comprehensive loss $ 1,064,748 $ 1,016,123 The accompanying notes are an integral part of these condensed consolidated financial statements. -3- Table of Contents PAPERWEIGHT DEVELOPMENT CORP.AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (dollars in thousands) Three Months Ended September 30, 2007 Three Months Ended October 1, 2006 Nine Months Ended September 30, 2007 Nine Months Ended October 1, 2006 Net sales $ 272,947 $ 272,227 $ 793,483 $ 810,139 Cost of sales 206,341 202,179 604,994 606,923 Gross profit 66,606 70,048 188,489 203,216 Selling, general and administrative expenses 48,109 51,370 146,709 153,668 Restructuring and other charges 365 1,402 3,349 2,088 Operating income 18,132 17,276 38,431 47,460 Other expense (income) Interest expense 12,554 12,622 37,047 37,206 Debt extinguishment expenses 88 - 1,141 - Interest income (522 ) (177 ) (1,898 ) (633 ) Foreign exchange (gain) loss (664 ) 23 (1,251 ) (281 ) Income before income taxes 6,676 4,808 3,392 11,168 Benefit for income taxes (603 ) (238 ) (2,064 ) (654 ) Net income $ 7,279 $ 5,046 $ 5,456 $ 11,822 The accompanying notes are an integral part of these condensed consolidated financial statements. -4- Table of Contents PAPERWEIGHT DEVELOPMENT CORP.AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED (unaudited) (dollars in thousands) September 30, 2007 October 1, 2006 Cash flows from operating activities: Net income $ 5,456 $ 11,822 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 47,372 49,873 Amortization of intangible assets 5,821 7,069 Amortization of financing fees 2,065 1,878 Employer 401(k) noncash matching contributions 5,158 5,264 Foreign exchange gain (1,251 ) (281 ) Loss on disposals of equipment 970 715 Accretion of capital lease obligation 117 146 Debt extinguishment expenses 266 - (Increase)/decrease in assets and increase/(decrease) in liabilities: Accounts receivable (5,752 ) (8,591 ) Inventories 3,095 564 Other current assets (595 ) (2,857 ) Accounts payable and other accrued liabilities (5,689 ) 15,339 Restructuring reserve (1,707 ) (3,976 ) Accrued pension (5,698 ) (1,937 ) Other, net 775 (238 ) Net cash provided by operating activities 50,403 74,790 Cash flows from investing activities: Proceeds from sale of equipment 4 794 Restricted cash for mill expansion (8,665 ) - Additions to property, plant and equipment (28,427 ) (17,710 ) Net cash used by investing activities (37,088 ) (16,916 ) Cash flows from financing activities: Payments of senior secured notes payable (196,095 ) (30,261 ) Proceeds from senior secured notes payable 225,000 - Payments of senior notes payable (5,470 ) (100 ) Debt acquisition costs (2,229 ) - Bond consent costs - (7,994 ) Payments relating to capital lease obligation (548 ) (548 ) Proceeds from revolving lines of credit 72,129 24,368 Payments of revolving lines of credit (69,578 ) (25,535 ) Proceeds from State of Ohio financing 9,105 - Proceeds from issuance of redeemable common stock 4,355 4,460 Payments to redeem common stock (28,590 ) (17,514 ) Decrease in cash overdraft (3,990 ) (3,709 ) Net cash provided (used) by financing activities 4,089 (56,833 ) Effect of foreign exchange rate changes on cash and cash equivalents (247 ) 293 Change in cash and cash equivalents 17,157 1,334 Cash and cash equivalents at beginning of period 19,975 18,422 Cash and cash equivalents at end of period $ 37,132 $ 19,756 The accompanying notes are an integral part of these condensed consolidated financial statements. -5- Table of Contents PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF REDEEMABLE COMMON STOCK, ACCUMULATED DEFICIT, ACCUMULATED OTHER COMPREHENSIVE LOSS AND COMPREHENSIVE INCOME (LOSS) FOR THE NINE MONTHS ENDED (unaudited) (dollars in thousands, except share data) Redeemable Common Stock Shares Outstanding Amount Accumulated Deficit Accumulated Other Comprehensive Loss Comprehensive Income (Loss) Balance, December 30, 2006 11,550,231 $ 190,466 $ (67,885 ) $ (5,010 ) Comprehensive income: Net income - - 5,456 - $ 5,456 Foreign currency translation adjustment - - - 1,992 1,992 Realized and unrealized losses on derivatives - - - (835 ) (835 ) Total comprehensive income $ 6,613 Issuance of redeemable common stock 241,924 7,957 - - Redemption of redeemable common stock (866,421 ) (28,590 ) - - Accretion of redeemable common stock - 2,391 (2,391 ) - Balance, September 30, 2007 10,925,734 $ 172,224 $ (64,820 ) $ (3,853 ) Balance, December 31, 2005 11,938,060 $ 185,292 $ (61,982 ) $ (25,854 ) Comprehensive income: Net income - - 11,822 - $ 11,822 Foreign currency translation adjustment - - - 5,332 5,332 Realized and unrealized gains on derivatives - - - 346 346 Total comprehensive income $ 17,500 Issuance of redeemable common stock 278,714 8,042 - - Redemption of redeemable common stock (587,764 ) (17,514 ) - - Accretion of redeemable common stock - 13,461 (13,461 ) - Balance, October 1, 2006 11,629,010 $ 189,281 $ (63,621 ) $ (20,176 ) The accompanying notes are an integral part of these condensed consolidated financial statements. -6- Table of Contents PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION In the opinion of management, all necessary adjustments have been made for the fair presentation of the results of operations for the three and nine months ended September 30, 2007 and October 1, 2006, the cash flows for the nine months ended September 30, 2007 and October 1, 2006 and financial position at September 30, 2007. All adjustments were of a normal recurring nature. These Condensed Consolidated Financial Statements should be read in conjunction with the audited Consolidated Financial Statements and Notes of Paperweight Development Corp. (“PDC”) and subsidiaries for each of the three years in the period ended December 30, 2006, which are included in the annual report on Form 10-K for the year ended December 30, 2006. The consolidated balance sheet data as of December 30, 2006, contained within these Condensed Financial Statements, was derived from the audited financial statements but does not include all disclosures required by accounting principles generally accepted in the United States of America. Appleton Papers Inc. (“Appleton”) is a wholly-owned subsidiary of PDC. The results of operations for any interim period are not necessarily indicative of the results to be expected for the full year. 2.GOODWILL AND OTHER INTANGIBLE ASSETS Goodwill and intangible assets with indefinite lives are not amortized; however, they are tested for impairment annually. Amortization is recorded for other intangible assets with determinable lives. The changes in the carrying amount of goodwill for the nine-month period ended September 30, 2007 are as follows (dollars in thousands): Goodwill Secure and Specialized Print Services Performance Packaging Total Balance as of December 30, 2006 $ 30,421 $ 50,248 $ 80,669 Currency translation and other (125 ) - (125 ) Balance as of September 30, 2007 $ 30,296 $ 50,248 $ 80,544 -7- Table of Contents PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (Continued) Appleton’s other intangible assets consist of the following (dollars in thousands): As of September 30, 2007 As of December 30, 2006 Gross Carrying Amount Accumulated Amortization Gross Carrying Amount Accumulated Amortization Amortizable intangible assets: Trademarks $ 54,225 $ 16,945 $ 56,553 $ 14,966 Patents 30,988 29,270 32,630 26,904 Customer relationships 31,062 6,946 31,231 5,542 Non-compete agreements 2,381 2,307 2,382 2,235 Subtotal 118,656 55,468 122,796 49,647 Unamortizable intangible assets: Trademarks 22,870 - 24,134 - Total $ 141,526 $ 55,468 $ 146,930 $ 49,647 Of the $141.5 million of acquired intangible assets, $77.1 million was assigned to registered trademarks. Trademarks of $44.7 million related to carbonless paper and $9.5 million related to Appleton’s 2003 and 2005 acquisitions are being amortized over their estimated useful lives of 20 years, while the remaining $22.9 million are considered to have an indefinite life and, as such, are not subject to amortization. The remaining acquired intangible assets are being amortized over their estimated useful lives ranging from 3 to 25 years for patents and customer relationships and 1 to 5 years for non-compete agreements. Amortization expense for the three and nine months ended September 30, 2007 approximated $1.8 million and $5.8 million, respectively. Amortization expense for the three and nine months ended October 1, 2006 approximated $2.4 million and $7.1 million, respectively. During first quarter 2007, Appleton received formal notice from the Internal Revenue Service that it agreed to settle Appleton’s refund claims filed for tax years 1999 and 2000. The total amount of the refund was $6.3 million, of which, $5.2 million was a refund of income tax paid and $1.1 million was interest. As this refund related to tax periods prior to the November 9, 2001 acquisition date, the $5.2 million was recorded as a reduction in purchase price via a decrease to long-lived intangible assets. Of the $1.1 million of interest, approximately $1.0 million pertained to the accrual of interest subsequent to the acquisition date, and as such, was included in first quarter 2007 interest income. The remaining $0.1 million of interest earned was related to tax periods prior to the acquisition date and was also recorded as a reduction in purchase price via a decrease to long-lived intangible assets. This refund was received by Appleton in early April. During second quarter 2007, Appleton filed claims for the corresponding state income tax refunds. The total amount of these refund claims is $0.4 million, of which, $0.3 million is a refund of state income tax paid and $0.1 million is interest. As this refund also related to tax periods prior to the acquisition date, $0.3 million of tax and interest has been recorded as a reduction in purchase price via a decrease to long-lived intangible assets. The remaining $0.1 million of interest pertained to the accrual of interest subsequent to the acquisition date and is included in second quarter 2007 interest income. -8- Table of Contents PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (Continued) 3.RESTRUCTURING AND OTHER CHARGES During the first nine months of 2007, Appleton reduced salaried employment in the U.S. by 13 employees. As a result, Appleton recorded $1.1 million of expense during the first nine months of 2007 for employee termination benefits. During this same period, Appleton paid $1.5 million related to these employee termination benefits, liabilities for which were incurred in 2007 and prior periods. See Note 15 for allocation of restructuring charges by segment. Late in 2006, BemroseBooth Limited (“BemroseBooth”) began an employee reduction plan at its Derby facility. These efforts continued during 2007 with employment being reduced by an additional 56 employees. As a result, BemroseBooth recorded $1.9 million of expense during the first nine months of 2007 for employee termination benefits. During this same period, BemroseBooth paid $2.2 million related to these employee termination benefits, liabilities for which were incurred in 2007 and prior periods. In 1999, Appleton committed to exiting its New York distribution center in 2001, because it was no longer needed as a result of the closure of the Newton Falls mill, and thus recorded $6.0 million of related restructuring and other charges expected to be incurred until the long-term lease expired in July 2007. During 2007, $0.3 million of additional restructuring expense was recorded for repairs to be made to the facility in accordance with the expiration terms of the lease agreement. Through the first nine months of 2007, Appleton paid $1.3 million for lease payments and repairs. The table below summarizes the components of the restructuring reserve included in the consolidated balance sheets at September 30, 2007 and December 30, 2006 (dollars in thousands): December 30, 2006 Reserve 2007 Additions to Reserve 2007 Charges Against Reserve September 30, 2007 Reserve Distribution center exit costs $ 1,194 $ 348 $ (1,342 ) $ 200 BemroseBooth restructuring 391 1,907 (2,247 ) 51 U.S. employee termination benefits 720 1,094 (1,454 ) 360 $ 2,305 $ 3,349 $ (5,043 ) $ 611 -9- Table of Contents PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (Continued) 4.INVENTORIES Inventories consist of the following (dollars in thousands): September 30, 2007 December 30, 2006 Finished goods $ 74,498 $ 76,189 Raw materials, work in process and supplies 70,919 73,615 145,417 149,804 Inventory reserve (5,691 ) (7,369 ) 139,726 142,435 LIFO reserve (3,681 ) (3,681 ) $ 136,045 $ 138,754 Stores and spare parts inventory balances of $21.9 million and $22.4 million at September 30, 2007 and December 30, 2006, respectively, are valued at average cost and included in raw materials, work in process and supplies. Inventories valued using the FIFO method approximated 23% of Appleton’s total inventory balance at September 30, 2007 and 21% of Appleton’s total inventory balance at December 30, 2006. 5.PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment balances consist of the following (dollars in thousands): September 30, 2007 December 30, 2006 Land and improvements $ 14,227 $ 14,023 Buildings and improvements 104,674 101,342 Machinery and equipment 571,112 556,520 Software 34,475 33,331 Capital lease 4,764 4,764 Construction in progress 33,479 28,869 762,731 738,849 Accumulated depreciation/amortization (348,905 ) (306,139 ) $ 413,826 $ 432,710 -10- Table of Contents PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (Continued) Depreciation expense for the three months and nine months ended September 30, 2007 andOctober 1, 2006 consists of the following (dollars in thousands): Depreciation Expense For the Three Months Ended September 30, 2007 For the Three Months Ended October 1, 2006 For the Nine Months Ended September 30, 2007 For the Nine Months Ended October 1, 2006 Cost of sales $ 13,396 $ 14,226 $ 40,928 $ 42,752 Selling, general and administrative expenses 2,033 2,267 6,444 7,121 $ 15,429 $ 16,493 $ 47,372 $ 49,873 6.OTHER ASSETS Other assets consist of the following (dollars in thousands): September 30, 2007 December 30, 2006 Deferred debt issuance costs $ 14,834 $ 15,811 Other 9,491 6,698 $ 24,325 $ 22,509 7.OTHER ACCRUED LIABILITIES Other accrued liabilities, as presented in the current liabilities section of the balance sheet, consist of the following (dollars in thousands): September 30, 2007 December 30, 2006 Payroll and bonus $ 15,320 $ 23,090 Trade discounts 24,177 25,672 Workers’ compensation 3,238 3,165 Accrued insurance 2,326 912 Other accrued taxes 2,702 5,764 Postretirement benefits other than pension 2,863 2,863 Fox River liabilities 18,200 18,200 Other 16,553 15,610 $ 85,379 $ 95,276 -11- Table of Contents PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (Continued) 8.NEW ACCOUNTING PRONOUNCEMENTS In July 2006, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation (“FIN”) 48, “Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement 109.” FIN 48 prescribes a comprehensive model for how a company should recognize, measure, present and disclose, in its financial statements, uncertain tax positions the company has taken or expects to take on a tax return (including a decision whether to file a return in a particular jurisdiction). Under FIN 48, financial statements will reflect expected future tax consequences of such positions presuming the taxing authorities’ full knowledge of the position and all relevant facts, but without considering time values. Additionally, FIN 48 also revises disclosure requirements and introduces a prescriptive, annual, tabular rollforward of the unrecognized tax benefits. The provisions of FIN 48 were adopted by PDC in the beginning of 2007 and did not have a significant effect on its financial statements. In September 2006, the FASB issued Statement of Financial Accounting Standards (“SFAS”) 157, “Fair Value Measurements.”SFAS 157 provides a single definition of fair value, together with a framework for measuring it, and requires additional disclosure about the use of fair value to measure assets and liabilities. SFAS 157 also emphasizes that fair value is a market-based measurement, not an entity-specific measurement. Fair value refers to the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants in the market in which the reporting entity transacts. The standard clarifies the principle that fair value should be based on the assumptions market participants would use when pricing the asset or liability. In support of this principle, the standard establishes a fair value hierarchy that prioritizes the information used to develop assumptions. The fair value hierarchy gives the highest priority to quoted prices in active markets and the lowest priority to unobservable data, for example, the reporting entity’s own data. Under the standard, fair value measurements would be separately disclosed by level within the fair value hierarchy. These provisions are effective for financial statements issued for fiscal years beginning after November 15, 2007. PDC is currently evaluating the impact, if any, on its financial statements. In September 2006, the FASB issued SFAS 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans, an amendment of FASB Statements 87, 88, 106, and 132(R).”SFAS 158 requires the Company to recognize the overfunded or underfunded status of its defined benefit and retiree medical plans as an asset or liability on the 2007 year-end balance sheet with changes in the funded status recognized through accumulated other comprehensive income in the year in which they occur. Additionally, SFAS 158 requires the Company to measure the funded status of a plan as of the date of its year-end no later than 2008. PDC is currently evaluating the impact on its financial statements. -12- Table of Contents PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (Continued) 9.PENSION BENEFITS Appleton has both defined benefit and defined contribution pension plans. The components of the corresponding net periodic pension cost include the following (dollars in thousands): Pension Benefits For the Three Months Ended September 30, 2007 For the Three Months Ended October 1, 2006 For the Nine Months Ended September 30, 2007 For the Nine Months Ended October 1, 2006 Net periodic benefit cost Service cost $ 1,910 $ 1,883 $ 5,731 $ 5,648 Interest cost 5,603 5,251 16,808 15,754 Expected return on plan assets (6,436 ) (5,799 ) (19,309 ) (17,396 ) Amortization of Prior service cost 56 54 169 162 Actuarial loss 471 559 1,414 1,677 Net periodic benefit cost $ 1,604 $ 1,948 $ 4,813 $ 5,845 During the first nine months of 2007, Appleton contributed $9 million to its pension plan for plan year 2006. 10.POSTRETIREMENT BENEFIT PLANS OTHER THAN PENSIONS Appleton has defined postretirement benefit plans that provide medical, dental and life insurance for certain retirees and eligible dependents. The components of other postretirement benefit cost include the following (dollars in thousands): Other Postretirement Benefits For the Three Months Ended September 30, 2007 For the Three Months Ended October 1, 2006 For the Nine Months Ended September 30, 2007 For the Nine Months Ended October 1, 2006 Net periodic benefit cost Service cost $ 209 $ 211 $ 625 $ 633 Interest cost 647 649 1,943 1,947 Amortization of Prior service cost (539 ) (539 ) (1,617 ) (1,617 ) Net periodic benefit cost $ 317 $ 321 $ 951 $ 963 -13- Table of Contents PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (Continued) 11.SHARE-BASED COMPENSATION In December 2001, Appleton adopted the Appleton Papers Inc. Long-Term Incentive Plan. In July 2002, Appleton adopted the Appleton Papers Canada Ltd. Share Appreciation Rights Plan. These plans provide officers and key employees the opportunity to earn phantom stock units, the value of which is related to the change in the fair market value of PDC’s common stock under the terms of the employee stock ownership plan (the “ESOP”) prior to the grant date or the exercise date, as applicable. Appleton adopted SFAS 123R, “Share-Based Payment,” effective January 1, 2006. As of January 1, 2007, 337,000 new phantom stock units were issued under the Appleton Papers Inc. Long-Term Incentive Plan at a share price of $33.62. In addition, as of January 1, 2007, 2,082 new share units were issued to the non-employee directors at a share price of $33.62. As of July 1, 2007, 3,192 additional share units were issued to the non-employee directors at a share price of $32.89. The year-end 2006 share price of $33.62 decreased to $32.89 as of July 1, 2007. Compensation income of $0.8 million and $1.0 million was recorded for the three and nine months ended September 30, 2007, respectively. Compensation expense for the three and nine months ended October 1, 2006 was $1.1 million and $2.8 million, respectively. 12.COMMITMENTS AND CONTINGENCIES Lower Fox River Various state and federal government agencies and Native American tribes have asserted claims against Appleton and other parties with respect to historic discharges of polychlorinated biphenyls (“PCBs”) into the Lower Fox River in Wisconsin. In June 1997, the United States Environmental Protection Agency (“EPA”) published notice that it intended to list the Lower Fox River on the National Priorities List of Contaminated Sites pursuant to the federal Comprehensive Environmental Response, Compensation, and Liability Act. The EPA identified seven potentially responsible parties (“PRPs”) for PCB contamination in the Lower Fox River, including NCR and Appleton as the former and current owners and operators of the Appleton plant and a paper mill in Combined Locks. A study performed by the U.S. Fish and Wildlife Service (“FWS”) in 2000 concluded that the discharges from the Appleton plant and the Combined Locks paper mill represent a percentage in the range of 36% to 52% of the total PCBs discharged. These preliminary estimates have not been finalized and will not be binding on the PRPs. The final allocation of liability among the PRPs will be determined by negotiation, litigation or other dispute resolution processes. Based on historical and technical analyses performed by environmental engineers Appleton has engaged, Appleton believes that the percentage of PCBs discharged from the Appleton and Combined Locks facilities is less than 20% of the total PCBs discharged. -14- Table of Contents PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (Continued) As part of the November 9, 2001 acquisition, Arjo Wiggins Appleton Ltd. (“AWA”), agreed to indemnify PDC for the first $75 million and for all amounts over $100 million in liabilities relating to the Lower Fox River and, in turn, PDC agreed to indemnify Appleton for the first $75 million and for all amounts over $100 million in liabilities relating to the Lower Fox River. A portion of Appleton’s potential liability for the Lower Fox River may be joint and several. If, in the future, one or more of the other PRPs were to become insolvent or unable to pay their respective share(s) of the potential liability, Appleton could be responsible for a portion of their share(s). Based on a review of publicly available financial information, Appleton believes the other PRPs will be required, and have adequate financial resources, to pay their share of the remediation and natural resource damages (“NRD”) claims for the Lower Fox River. Pursuant to a 2001 consent decree with various government agencies, which expired in 2005, Appleton and NCR collectively paid $41.5 million for interim restoration and remediation efforts. The consent decree does not constitute a final settlement or provide protection against future claims; however, Appleton and NCR will receive full credit against remediation costs and NRD claims for all monies expended under the consent decree. In 2003, the Wisconsin Department of Natural Resources (“DNR”) issued two Records of Decision (“RODs”), with which the EPA concurred, estimating total costs for the Lower Fox River remedial action plan of approximately $400 million. Pursuant to a 2006 consent decree, NCR and Sonoco Products Company agreed to fund a remedial project in the fourth segment of the Lower Fox River at an estimated cost of $30 million. Appleton expects it will contribute to NCR’s portion of this remedial project, consistent with a 1998 interim settlement agreement and a 2006 arbitration determination between Appleton and NCR. In addition, pursuant to a 2006 consent decree, which expired in 2006, Appleton and NCR collectively paid approximately $750,000 toward interim restoration efforts and the preparation of a report analyzing the progress toward the restoration goals related to the Lower Fox River. In February 2007, the EPA and DNR issued a General Notice letter to the PRPs. The EPA and DNR are seeking to have one or more of the PRPs enter into an agreement to implement all remaining remedial actions for segments two, three, four and five of the river. On June 6, 2007, the EPA issued an Amended ROD (also referred to as the Optimized Remedy) which modifies the remedial action plan outlined in the 2003 RODs and provides a revised estimate of $390 million of remaining costs to complete the remedial work on the Lower Fox River. Appleton has re-evaluated its estimate of potential liability pursuant to the Amended ROD, as discussed below. In June 2007, Appleton and NCR collectively agreed to pay $2.8 million to fund a land acquisition in partial settlement of NRD claims. The land acquisition payment does not constitute a final settlement or provide protection against future claims; however, Appleton and NCR will receive full credit against NRD claims. -15- Table of Contents PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (Continued) A precise estimate of Appleton’s ultimate share of liability cannot be made at this time due to uncertainties with respect to: the scope and cost of implementing the final remediation plan; the scope of restoration and final valuation of NRD assessments; the evolving nature of remediation and restoration technologies and governmental policies; and Appleton’s share of liability relative to the other PRPs. However, the issuance of the RODs and the beginning of remediation activities, provides Appleton the ability to reasonably estimate its potential liability. Accordingly, at December 30, 2006 the total reserve was $101.2 million for this environmental liability. During second quarter 2007, and based upon the Amended ROD, Appleton re-evaluated its estimate of potential liability and as a result increased its reserve by $58.9 million. This additional reserve amount will accrete at a discount rate of 5% until it reaches $65.1 million. During the first nine months of 2007, $14.7 million of payments were made against this reserve and $1.3 million of accretion was recorded. As a result, $146.7 million is remaining in the reserve as of September 30, 2007; $18.2 million is recorded in other accrued liabilities and $128.5 million is recorded as a long-term environmental liability. As stated above, AWA agreed to indemnify Appleton for the first $75 million and for all amounts over $100 million in liabilities relating to the Lower Fox River. At December 30, 2006, the total indemnification receivable from AWA was $76.2 million. During the first nine months of 2007, $14.7 million of indemnification payments were received from AWA, $1.3 million of accretion was recorded and $58.9 million of additional indemnification receivable was recorded. As a result, at September 30, 2007, $121.7 million remains as the indemnification receivable; $18.2 million is recorded as other current assets and $103.5 million is recorded as environmental indemnification receivable. The $25.0 million difference between the reserve and the indemnification receivable represents the share of Lower Fox River costs for which Appleton is responsible. Appleton used the following estimates in evaluating its total Lower Fox River liability and establishing its reserves:(1) total remaining costs for remediation of $468 million, based on the DNR’s estimate in the 2007 Amended ROD of $390 million of remaining costs for remediation, plus a 20% contingency; (2) the FWS preliminary estimate that discharges from the Appleton plant and the Combined Locks mill represent 36% to 52% of the total PCBs discharged by the PRPs, which is substantially greater than Appleton’s estimate (Appleton assumes that Appleton and NCR are primarily responsible for only the discharges from the Appleton and Combined Locks facilities and not for discharges from other sources as alleged by other PRPs); (3) costs to settle NRD claims against Appleton and NCR, estimated at $20 million or less based on the IGP’s settlement of other NRD claims; (4) Appleton’s responsibility for over half of the claims asserted against Appleton and NCR, based on the interim settlement agreement with NCR and the arbitration determination; (5) $38 million in fees and expenses through 2010; and (6) actual costs, fees and expenses paid through September 30, 2007. Because of the numerous uncertainties underlying these estimates, it is possible that Appleton’s share of costs could be materially different than what is currently recorded. -16- Table of Contents PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (Continued) West Carrollton Mill The West Carrollton mill operates pursuant to various state and federal permits for discharges and emissions to air and water. As a result of the de-inking of carbonless paper containing PCBs through the early 1970s, there have been releases of PCBs and volatile organic compounds into the soil in the area of thewastewater impoundments at the West Carrollton facility and low levels of PCBs have been detected in groundwater immediately under this area. In addition, PCB contamination is present in sediment in the adjacent Great Miami River, but it is believed that this contamination is from a source other than the West Carrollton mill. Based on investigation and delineation of PCB contamination in soil and groundwater in the area of the wastewater impoundments, Appleton believes that it could be necessary to undertake remedial action in the future, although Appleton is currently under no obligation to do so. Appleton has not had any discussions or communications with any federal, state or local agencies or authorities regarding remedial action to address PCB contamination at the West Carrollton mill. The cost for remedial action, which could include installation of a cap, long-term pumping, treating and/or monitoring of groundwater and removal of sediment in the Great Miami River, was estimated in 2001 to range up to approximately $10.5 million, with approximately $3 million in short-term costs and the remainder to be incurred over a period of 30 years. However, costs could exceed this amount if additional contamination is discovered, if additional remedial action is necessary or if the remedial action costs are more than expected. Because of the uncertainty surrounding the ultimate course of action for the West Carrollton mill property, the Great Miami River remediation and Appleton’s share of these remediation costs, if any, no provision has been recorded in the accompanying financial statements for estimated remediation costs. In conjunction with the November 9, 2001 acquisition of PDC by the ESOP, and as limited by the terms of the purchase agreement, AWA agreed to indemnify PDC for 50% of all environmental liabilities at the West Carrollton mill up to $5.0 million and 100% of all such environmental costs exceeding $5.0 million. In addition, the former owners and operators of the West Carrollton mill may be liable for all or part of the cost of remediation of historic PCB contamination. Other From time to time, Appleton may be subject to various demands, claims, suits or other legal or regulatory proceedings arising in the ordinary course of its business. A comprehensive insurance program is maintained to provide a measure of financial protection against such matters, though not all such exposures are, or can be, addressed by insurance. Estimated costs are recorded for such demands, claims, suits or proceedings of this nature when reasonably determinable. Appleton has successfully defended such claims, settling some for amounts which are not material to the business and obtaining dismissals in others. While Appleton vigorously defends itself and expects to prevail in any similar cases that may be brought against Appleton in the future, there can be no assurance that Appleton will be successful in its defense. Except as described above, assuming Appleton’s expectations regarding defending such demands, claims, suits or other legal or regulatory proceedings prove accurate, Appleton does not believe that any pending or threatened demands, claims, suits or other legal or regulatory proceedings will have, individually or in the aggregate, a materially adverse effect on its financial position, results of operations or cash flows. -17- Table of Contents PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (Continued) 13.EMPLOYEE STOCK OWNERSHIP PLAN Appleton’s matching contribution charged to expense was $1.6 million and $1.7 million for the three months ended September 30, 2007 and October 1, 2006, respectively. Appleton’s matching contribution charged to expense was $5.2 million and $5.3 million for the nine months ended September 30, 2007 and October 1, 2006, respectively. The third quarter 2007 matching contribution of $1.6 million will be made to the Company Stock Fund upon receipt of the corresponding employee deferrals to be received from the ESOP trustee at the end of the fourth quarter 2007. As a result of hardship withdrawals, required diversifications and employee terminations, 866,421 shares of PDC redeemable common stock were repurchased during the first nine months of 2007 at an aggregate price of approximately $28.6 million. During the same period, the ESOP trustee purchased 132,417 shares of PDC redeemable common stock for an aggregate price of $4.4 million from pre-tax deferrals, rollovers and loan payments made by employees, while Appleton’s matching contribution for this same period resulted in an additional 109,507 shares of redeemable common stock being purchased. Redeemable common stock is being accreted up to the earliest redemption date based upon the estimated fair market value of the redeemable common stock as of September 30, 2007. PDC accreted the redeemable common stock by $2.4 million for the nine months ended September 30, 2007. Based upon the estimated fair value of the redeemable common stock, an ultimate redemption liability of approximately $337 million was determined. The redeemable common stock recorded book value as of September 30, 2007 was $172 million, which leaves a remaining unrecognized liability to be accreted of approximately $165 million. 14.LONG-TERM OBLIGATIONS Long-term obligations, excluding the capital lease obligation, consist of the following (dollars in thousands): September 30, 2007 December 30, 2006 Senior secured variable rate notes payable at LIBOR plus 2.25%, $501 due quarterly with $94,758 due March 31, 2010 and $94,758 due June 11, 2010 $ - $ 195,533 Senior secured variable rate notes payable at LIBOR plus 1.75%, $563 due quarterly with $209,812 due June 5, 2014 224,438 - Revolving line of credit at U.K. bank base rate plus 1.75% 2,737 186 227,175 195,719 Less obligations due within one year (2,250 ) (6,384 ) 224,925 189,335 Unsecured variable rate industrial development bonds, 3.9% average interest rate at September 30, 2007, $2,650 due in 2013 and $6,000 due in 2027 8,650 8,650 State of Ohio assistance loan at 6%, approximately due monthly and final payment due May 15, 2017 9,105 - Senior notes payable at 8.125%, due June 15, 2011 162,130 167,600 Senior subordinated notes payable at 9.75%, due June 15, 2014 150,000 150,000 Senior subordinated notes payable at 12.5%, due December 15, 2008 7,000 7,000 -18- Table of Contents PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (Continued) During the third quarter of 2007, Appleton purchased $5.5 million, plus interest, of the 8.125% senior notes payable due June 15, 2011. This purchase was made in four separate blocks of $0.3 million, $0.2 million, $3.0 million and $2.0 million with Appleton purchasing at a discount of 0.75%, at a discount of 0.75%, at a discount of 0.25% and at par, respectively. In July 2007, Appleton entered into a new $12.1 million Loan and Security Agreement with the Director of Development of the State of Ohio, consisting of a $9.1 million State Assistance Loan and a $3.0 million State Loan (together “the Ohio Loans”). Proceeds of the Ohio Loans will be used to fund a portion of the costs of acquiring and installing paper coating and production equipment at the Company’s paper mill in West Carrollton, Ohio. As of the end of third quarter 2007, Appleton had only received the proceeds of the $9.1 million State Assistance Loan. To date, the Company has spent $0.4 million of these proceeds with the remaining $8.7 million recorded as restricted cash within long-term other assets as its use is restricted to funding capital additions. The Ohio State Assistance Loan provides for monthly principal payments and interest at 6% and, upon receipt of the funds, the State Loan provides for monthly principal payments and interest of 1% for the first two years and 3% thereafter. In June 2007, Appleton entered into a new $375 million senior secured credit facility consisting of a seven-year, $225 million term loan bearing interest at a base rate, or at LIBOR, at Appleton’s option, plus an applicable margin, which is initially set at0.75% for base rate loans and 1.75% for LIBOR loans. Mandatory principal payments of $0.6 million are due quarterly with the remaining balance due June 5, 2014. It also provides access to a six-year, $150 million revolving credit facility. The new senior credit facility is unconditionally guaranteed by PDC and by substantially all of Appleton’s subsidiaries, other than certain immaterial subsidiaries. In addition, it is secured by liens on substantially all Appleton’s, the subsidiary guarantors’ and certain of Appleton’s other subsidiaries’ assets and by a pledge of Appleton’s and its subsidiaries’ capital stock. These funds were used to repay the $190.7 million of previous senior secured variable rate notes, plus interest of $1.9 million, as well as the $7.5 million outstanding amount borrowed against the previous $125 million line of credit, plus interest. As a result of this refinancing, $0.3 million of deferred debt issuance costs related to the previous senior credit facility were written off. Financing fees of $2.0 million were also incurred, of which, $0.9 million was recorded as expense in Appleton’s statement of operations and $1.1 million was capitalized as deferred debt issuance costs and will be amortized over the term of the new senior credit facility. During the first quarter of 2007, Appleton made a $4.4 million excess cash flow payment, plus interest, and a $0.5 million mandatory debt repayment, plus interest, on its previous senior credit facility. Also during the quarter, Appleton borrowed $23.0 million against its revolving lines of credit. By the end of the quarter, this $23.0 million was repaid, as well as the $0.2 million revolving line of credit balance outstanding at the end of 2006. During the second quarter of 2007, Appleton borrowed $46.9 million against its revolving lines of credit. By the end of the quarter, $44.5 million had been repaid and a balance of $2.4 million remained outstanding. During the third quarter of 2007, Appleton borrowed $2.2 million against its revolving lines of credit under the new senior credit facility. By the end of the quarter, $1.9 million had been repaid, leaving an outstanding balance of $2.7 million. Also during the third quarter, Appleton made a $0.6 million mandatory debt repayment, plus interest, on its new senior credit facility. During March 2006, Appleton fixed the interest rate, at 7.16%, on $100.0 million of the previous term loan principal with a three-year interest rate swap contract. Due to the refinancing of the previous senior secured variable rate notes, this interest rate swap was terminated and settled in May 2007 resulting in a gain of $0.1 million. -19- Table of Contents PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (Continued) At September 30, 2007, there was approximately $135.6 million of unused borrowing capacity under the $150 million revolving credit facility for working capital and other corporate purposes. Approximately $14.4 million of the revolving credit facility was used to support outstanding letters of credit. A commitment fee of 0.35% per annum is assessed on the unused borrowing capacity. 15.SEGMENT INFORMATION PDC’s five reportable segments are as follows:coated solutions, thermal papers, security papers, secure and specialized print services and performance packaging. Management evaluates the performance of the segments based primarily on operating income. Items excluded from the determination of segment operating income are unallocated corporate charges, business development costs not associated with specific segments, interest income, interest expense, debt extinguishment expenses and foreign currency gains and losses. PDC does not allocate total assets internally in assessing operating performance. Net sales, operating income and depreciation and amortization, as determined by PDC for its reportable segments, are as follows (dollars in thousands): For the Three Months Ended September 30, 2007 For the Three Months Ended October 1, 2006 For the Nine Months Ended September 30, 2007 For the Nine Months Ended October 1, 2006 Net sales Technical Papers Coated solutions $ 145,686 $ 145,841 $ 430,743 $ 436,025 Thermal papers 69,156 65,092 194,251 195,676 Security papers 7,658 7,498 23,485 21,576 222,500 218,431 648,479 653,277 Secure and specialized print services 25,705 25,443 71,126 72,439 Performance packaging 24,742 28,353 73,878 84,423 Total $ 272,947 $ 272,227 $ 793,483 $ 810,139 Operating income (loss) Technical Papers Coated solutions $ 17,242 $ 14,818 $ 43,134 $ 42,737 Thermal papers 851 3,653 5,532 9,726 Security papers 1,054 430 2,495 1,187 19,147 18,901 51,161 53,650 Secure and specialized print services 62 (187 ) (4,323 ) (408 ) Performance packaging 1,976 2,707 4,097 6,828 Unallocated corporate charges and business development costs (3,053 ) (4,145 ) (12,504 ) (12,610 ) Total $ 18,132 $ 17,276 $ 38,431 $ 47,460 -20- Table of Contents PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (Continued) For the Three Months Ended September 30, 2007 For the Three Months Ended October 1, 2006 For the Nine Months Ended September 30, 2007 For the Nine Months Ended October 1, 2006 Depreciation and amortization of intangible assets Technical Papers Coated solutions $ 9,967 $ 11,425 $ 30,530 $ 34,390 Thermal papers 3,505 3,617 10,833 11,069 Security papers 700 709 2,102 2,102 14,172 15,751 43,465 47,561 Secure and specialized print services 1,606 1,654 4,900 4,829 Performance packaging 1,426 1,344 4,788 4,254 Unallocated corporate charges 13 99 40 298 Total $ 17,217 $ 18,848 $ 53,193 $ 56,942 During the third quarter of 2007,Appleton recorded restructuring costs within its reportable segments as follows:$0.1 million in secure and specialized print services and $0.3 million in unallocated corporate charges. During third quarter 2006, Appleton recorded restructuring costs within its reportable segments as follows: $0.5 million in secure and specialized print services and $0.9 million in unallocated corporate charges and business development costs. During the first nine months of 2007,Appleton recorded restructuring costs within its reportable segments as follows:$0.1 million in coated solutions, $0.2 million in thermal papers, $1.9 million in secure and specialized print services, $0.2 million in performance packaging and $0.9 million in unallocated corporate charges. During the first nine months of 2006, Appleton recorded restructuring costs within its reportable segments as follows:$0.3 million in coated solutions, $0.1 million in thermal papers, $0.1 million in security papers, $0.2 million in performance packaging, $0.5 million in secure and specialized print services and $0.9 million in unallocated corporate charges and business development costs. Given the seasonality of BemroseBooth's (secure and specialized print services segment) product offerings, the majority of its profit is generated in the fourth quarter of each year. To the extent that BemroseBooth's operating performance in the fourth quarter of 2007 does not meet the Company's projections, certain of its assets may not be fully recoverable, and the resultant impact could be material to the Company's consolidated financial statements. 16.GUARANTOR FINANCIAL INFORMATION Appleton (the “Issuer”) has issued senior notes and senior subordinated notes which have been guaranteed by PDC (the “Parent Guarantor”), C&H Packaging Company, Inc., American Plastics Company, Inc., Rose Holdings Limited, Bemrose Group Limited, The Henry Booth Group Limited, BemroseBooth Limited, HBGI Holdings Limited, Bemrose Security & Promotional Printing Limited and New England Extrusion Inc., each of which is a wholly-owned subsidiary of Appleton (the “Subsidiary Guarantors”). These guarantees are full, unconditional and joint and several. -21- Table of Contents PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (Continued) Presented below is condensed consolidating financial information for the Parent Guarantor, the Issuer, the Subsidiary Guarantors and a wholly-owned non-guarantor subsidiary (the “Non-Guarantor Subsidiary”) as of September 30, 2007 and December 30, 2006 and for the three and nine months ended September 30, 2007 and October 1, 2006. This financial information should be read in conjunction with the Condensed Consolidated Financial Statements and related Notes. Separate financial statements for the Parent and Subsidiary Guarantors are not presented based on management’s determination that they would not provide additional information that is material to readers of these financial statements. The senior credit facility, the senior notes and the senior subordinated notes place restrictions on the subsidiaries of the Issuer that would limit dividend distributions by these subsidiaries. -22- Table of Contents PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - (Continued) CONDENSED CONSOLIDATING BALANCE SHEET SEPTEMBER 30, 2007 (unaudited) (dollars in thousands) Parent Guarantor Issuer Subsidiary Guarantors Non-Guarantor Subsidiary Eliminations Consolidated ASSETS Current assets Cash and cash equivalents $ - $ 32,683 $ 659 $ 3,790 $ - $ 37,132 Accounts receivable, net - 113,362 27,289 6,974 - 147,625 Inventories - 104,656 30,091 1,298 - 136,045 Other current assets 18,200 6,886 1,873 84 - 27,043 Total current assets 18,200 257,587 59,912 12,146 - 347,845 Property, plant and equipment, net - 351,865 61,937 24 - 413,826 Investment in subsidiaries 332,469 170,231 - - (502,700 ) - Other assets 103,497 86,634 112,896 50 - 303,077 Total assets $ 454,166 $ 866,317 $ 234,745 $ 12,220 $ (502,700 ) $ 1,064,748 LIABILITIES, REDEEMABLE COMMON STOCK, ACCUMULATED DEFICIT AND ACCUMULATED OTHER COMPREHENSIVE LOSS Current liabilities Current portion of long-term debt $ - $ 2,250 $ - $ - $ - $ 2,250 Accounts payable - 56,324 14,859 104 - 71,287 Due to (from) parent and affiliated companies 350,615 (383,341 ) 35,623 (2,897 ) - - Other accrued liabilities - 83,198 11,800 2,041 - 97,039 Total current liabilities 350,615 (241,569 ) 62,282 (752 ) - 170,576 Long-term debt - 559,073 2,737 - - 561,810 Capital lease obligation - 1,500 - - - 1,500 Other long-term liabilities - 214,844 12,409 58 - 227,311 Redeemable common stock, accumulated deficit and accumulated other comprehensive loss 103,551 332,469 157,317 12,914 (502,700 ) 103,551 Total liabilities, redeemable common stock, accumulated deficit and accumulated other comprehensive loss $ 454,166 $ 866,317 $ 234,745 $ 12,220 $ (502,700 ) $ 1,064,748 -23- Table of Contents PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - (Continued) CONDENSED CONSOLIDATING BALANCE SHEET DECEMBER 30, 2006 (dollars in thousands) Parent Guarantor Issuer Subsidiary Guarantors Non-Guarantor Subsidiary Eliminations Consolidated ASSETS Current assets Cash and cash equivalents $ - $ 17,249 $ 817 $ 1,909 $ - $ 19,975 Accounts receivable, net - 94,081 37,199 8,496 - 139,776 Inventories - 109,747 27,361 1,646 - 138,754 Other current assets 18,200 6,680 1,446 90 - 26,416 Total current assets 18,200 227,757 66,823 12,141 - 324,921 Property, plant and equipment, net - 367,327 65,363 20 - 432,710 Investment in subsidiaries 317,687 170,040 - - (487,727 ) - Other assets 58,043 87,513 112,893 43 - 258,492 Total assets $ 393,930 $ 852,637 $ 245,079 $ 12,204 $ (487,727 ) $ 1,016,123 LIABILITIES, REDEEMABLE COMMON STOCK, ACCUMULATED DEFICIT AND ACCUMULATED OTHER COMPREHENSIVE LOSS Current liabilities Current portion of long-term debt $ - $ 6,384 $ - $ - $ - $ 6,384 Accounts payable - 58,451 17,633 197 - 76,281 Due to (from) parent and affiliated companies 276,359 (312,220 ) 37,948 (2,087 ) - - Other accrued liabilities - 82,060 16,197 1,934 - 100,191 Total current liabilities 276,359 (165,325 ) 71,778 44 - 182,856 Long-term debt - 522,399 186 - - 522,585 Capital lease obligation - 1,931 - - - 1,931 Other long-term liabilities - 175,945 14,754 481 - 191,180 Redeemable common stock, accumulated deficit and accumulated other comprehensive loss 117,571 317,687 158,361 11,679 (487,727 ) 117,571 Total liabilities, redeemable common stock, accumulated deficit and accumulated other comprehensive loss $ 393,930 $ 852,637 $ 245,079 $ 12,204 $ (487,727 ) $ 1,016,123 -24- Table of Contents PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - (Continued) CONDENSED CONSOLIDATING STATEMENT OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 (unaudited) (dollars in thousands) Parent Guarantor Issuer Subsidiary Guarantors Non-Guarantor Subsidiary Eliminations Consolidated Net sales $ - $ 647,450 $ 144,883 $ 45,820 $ (44,670 ) $ 793,483 Cost of sales - 490,773 115,027 44,003 (44,809 ) 604,994 Gross profit - 156,677 29,856 1,817 139 188,489 Selling, general and administrative expenses - 116,694 28,367 1,648 - 146,709 Restructuring and other charges - 1,302 2,047 - - 3,349 Operating income (loss) - 38,681 (558 ) 169 139 38,431 Interest expense 8,172 36,924 3,081 4 (11,134 ) 37,047 Debt extinguishment expenses - 1,141 - - - 1,141 Interest income - (12,987 ) - (45 ) 11,134 (1,898 ) (Income) loss in equity investments (13,628 ) 263 - - 13,365 - Other (income) expense - (393 ) 50 (1,099 ) 191 (1,251 ) Income (loss) before income taxes 5,456 13,733 (3,689 ) 1,309 (13,417 ) 3,392 Provision (benefit) for income taxes - 105 (2,244 ) 75 - (2,064 ) Net income (loss) $ 5,456 $ 13,628 $ (1,445 ) $ 1,234 $ (13,417 ) $ 5,456 -25- Table of Contents PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - (Continued) CONDENSED CONSOLIDATING STATEMENT OF OPERATIONS FOR THE NINE MONTHS ENDED OCTOBER 1, 2006 (unaudited) (dollars in thousands) Parent Guarantor Issuer Subsidiary Guarantors Non-Guarantor Subsidiary Eliminations Consolidated Net sales $ - $ 653,385 $ 156,284 $ 49,068 $ (48,598 ) $ 810,139 Cost of sales - 489,346 120,028 46,717 (49,168 ) 606,923 Gross profit - 164,039 36,256 2,351 570 203,216 Selling, general and administrative expenses - 122,893 28,773 2,002 - 153,668 Restructuring and other charges - 1,486 602 - - 2,088 Operating income - 39,660 6,881 349 570 47,460 Interest expense 7,499 37,070 2,436 - (9,799 ) 37,206 Interest income - (10,379 ) (6 ) (47 ) 9,799 (633 ) Income in equity investments (19,321 ) (5,984 ) - - 25,305 - Other (income) expense - (536 ) 163 (257 ) 349 (281 ) Income before income taxes 11,822 19,489 4,288 653 (25,084 ) 11,168 Provision (benefit) for income taxes - 168 (822 ) - - (654 ) Net income $ 11,822 $ 19,321 $ 5,110 $ 653 $ (25,084 ) $ 11,822 -26- Table of Contents PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - (Continued) CONDENSED CONSOLIDATING STATEMENT OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2007 (unaudited) (dollars in thousands) Parent Guarantor Issuer Subsidiary Guarantors Non-Guarantor Subsidiary Eliminations Consolidated Net sales $ - $ 223,267 $ 50,386 $ 14,475 $ (15,181 ) $ 272,947 Cost of sales - 168,225 38,732 14,845 (15,461 ) 206,341 Gross profit (loss) - 55,042 11,654 (370 ) 280 66,606 Selling, general and administrative expenses - 37,924 9,633 552 - 48,109 Restructuring and other charges - 248 117 - 365 Operating income (loss) - 16,870 1,904 (922 ) 280 18,132 Interest expense 2,819 12,487 1,110 4 (3,866 ) 12,554 Debt extinguishment expenses - 88 - - - 88 Interest income - (4,370 ) - (18 ) 3,866 (522 ) Income in equity investments (10,098 ) (1,227 ) - - 11,325 - Other income - (259 ) (37 ) (425 ) 57 (664 ) Income (loss) before income taxes 7,279 10,151 831 (483 ) (11,102 ) 6,676 Provision (benefit) for income taxes - 53 (350 ) (306 ) - (603 ) Net income (loss) $ 7,279 $ 10,098 $ 1,181 $ (177 ) $ (11,102 ) $ 7,279 -27- Table of Contents PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - (Continued) CONDENSED CONSOLIDATING STATEMENT OF OPERATIONS FOR THE THREE MONTHS ENDED OCTOBER 1, 2006 (unaudited) (dollars in thousands) Parent Guarantor Issuer Subsidiary Guarantors Non-Guarantor Subsidiary Eliminations Consolidated Net sales $ - $ 217,038 $ 53,696 $ 17,106 $ (15,613 ) $ 272,227 Cost of sales - 161,442 40,856 15,850 (15,969 ) 202,179 Gross profit - 55,596 12,840 1,256 356 70,048 Selling, general and administrative expenses - 41,116 9,605 649 - 51,370 Restructuring and other charges - 893 509 - - 1,402 Operating income - 13,587 2,726 607 356 17,276 Interest expense 2,568 12,536 915 - (3,397 ) 12,622 Interest income - (3,557 ) - (17 ) 3,397 (177 ) Income in equity investments (7,614 ) (2,904 ) - - 10,518 - Other (income) expense - (191 ) 63 1 150 23 Income before income taxes 5,046 7,703 1,748 623 (10,312 ) 4,808 Provision (benefit) for income taxes - 89 (327 ) - - (238 ) Net income $ 5,046 $ 7,614 $ 2,075 $ 623 $ (10,312 ) $ 5,046 -28- Table of Contents PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - (Continued) CONDENSED CONSOLIDATING STATEMENT OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 (unaudited) (dollars in thousands) Parent Guarantor Issuer Subsidiary Guarantors Non-Guarantor Subsidiary Eliminations Consolidated Cash flows from operating activities: Net income (loss) $ 5,456 $ 13,628 $ (1,445 ) $ 1,234 $ (13,417 ) $ 5,456 Adjustments to reconcile net income (loss) to net cash (used) provided by operating activities: Depreciation and amortization - 43,883 9,298 12 - 53,193 Other - 7,894 530 (1,099 ) - 7,325 Change in assets and liabilities, net (55,477 ) 29,245 (5,314 ) 2,558 13,417 (15,571 ) Net cash (used) provided by operating activities (50,021 ) 94,650 3,069 2,705 - 50,403 Cash flows from investing activities: Proceeds from sale of equipment - 4 - - - 4 Restricted cash for mill expansion - (8,665 ) - - - (8,665 ) Additions to property, plant and equipment - (24,960 ) (3,453 ) (14 ) - (28,427 ) Net cash used by investing activities - (33,621 ) (3,453 ) (14 ) - (37,088 ) Cash flows from financing activities: Payments of long-term debt - (201,565 ) - - - (201,565 ) Proceeds from long-term debt - 225,000 - - - 225,000 Debt acquisition costs - (2,229 ) - - - (2,229 ) Payments relating to capital lease obligation - (548 ) - - - (548 ) Proceeds from revolving lines of credit - 67,550 4,579 - - 72,129 Payments of revolving lines of credit - (67,550 ) (2,028 ) - - (69,578 ) Proceeds from State of Ohio financing - 9,105 - - - 9,105 Due to parent and affiliated companies, net 74,256 (71,121 ) (2,325 ) (810 ) - - Proceeds from issuance of redeemable common stock 4,355 - 4,355 Payments to redeem common stock (28,590 ) - (28,590 ) Decrease in cash overdraft - (3,990 ) - - - (3,990 ) Net cash provided (used) by financing activities 50,021 (45,348 ) 226 (810 ) - 4,089 Effect of foreign exchange rate changes on cash and cash equivalents - (247 ) - - - (247 ) Change in cash and cash equivalents - 15,434 (158 ) 1,881 - 17,157 Cash and cash equivalents at beginning of period - 17,249 817 1,909 - 19,975 Cash and cash equivalents at end of period $ - $ 32,683 $ 659 $ 3,790 $ - $ 37,132 -29- Table of Contents PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - (Continued) CONDENSED CONSOLIDATING STATEMENT OF CASH FLOWS FOR THE NINE MONTHS ENDED OCTOBER 1, 2006 (unaudited) (dollars in thousands) Parent Guarantor Issuer Subsidiary Guarantors Non-Guarantor Subsidiary Eliminations Consolidated Cash flows from operating activities: Net income $ 11,822 $ 19,321 $ 5,110 $ 653 $ (25,084 ) $ 11,822 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization - 47,954 8,981 7 - 56,942 Other - 7,932 47 (257 ) - 7,722 Change in assets and liabilities, net (9,165 ) (7,789 ) (11,444 ) 1,618 25,084 (1,696 ) Net cash provided by operating activities 2,657 67,418 2,694 2,021 - 74,790 Cash flows from investing activities: Proceeds from sale of equipment - 6 788 - - 794 Additions to property, plant and equipment - (12,498 ) (5,212 ) - - (17,710 ) Net cash used by investing activities - (12,492 ) (4,424 ) - - (16,916 ) Cash flows from financing activities: Payments of long-term debt - (30,361 ) - - - (30,361 ) Bond consent costs - (7,994 ) - - - (7,994 ) Payments relating to capital lease obligation - (548 ) - - (548 ) Proceeds from revolving lines of credit - 20,000 4,368 - - 24,368 Payments of revolving lines of credit - (22,000 ) (3,535 ) - - (25,535 ) Due to parent and affiliated companies, net 10,397 (5,567 ) (3,245 ) (1,585 ) - - Proceeds from issuance of redeemable common stock 4,460 - 4,460 Payments to redeem common stock (17,514 ) - (17,514 ) Decrease in cash overdraft - (3,709 ) - - - (3,709 ) Net cash used by financing activities (2,657 ) (50,179 ) (2,412 ) (1,585 ) - (56,833 ) Effect of foreign exchange rate changes on cash and cash equivalents - - 293 - - 293 Change in cash and cash equivalents - 4,747 (3,849 ) 436 - 1,334 Cash and cash equivalents at beginning of period - 11,144 4,834 2,444 - 18,422 Cash and cash equivalents at end of period $ - $ 15,891 $ 985 $ 2,880 $ - $ 19,756 -30- Table of Contents Item2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations Unless stated to the contrary or the context requires otherwise, all references to “Paperweight Development,” “PDC,” “we,” “us,” or “our” refer to Paperweight Development Corp. and its subsidiaries and predecessors. Appleton Papers Inc. is a wholly-owned subsidiary of Paperweight Development, which we refer to as “Appleton” in this report. The purpose of this discussion is to provide an understanding of PDC’s and Appleton’s financial results and condition by focusing on changes in key measures from period to period. Management’s Discussion and Analysis (MD&A) is organized in the following sections: Overview Summary of Results Results of Operations – Three Months Ended September 30, 2007 Results of Operations – Nine Months Ended September 30, 2007 Business Segment Discussion – Three and Nine Months Ended September 30, 2007 Liquidity and Capital Resources This discussion should be read in conjunction with the accompanying Condensed Consolidated Financial Statements and related Notes. Reference should also be made to the Annual Report on Form 10-K for the year ended December30, 2006, the consolidated financial statements and related notes therein. Overview Appleton manufactures and sells carbonless and thermal papers as well as other specialty papers. We also manufacture and sell plastic films and flexible packaging solutions, and we produce promotional products and other print solutions in the U.K. Appleton is organized under three business units: technical papers, international and performance packaging. Under Generally Accepted Accounting Principles, we have five reportable business segments: coated solutions, thermal papers, security papers, secure and specialized print services and performance packaging. Summary of Results Following are highlights of results for the three months ended September 30, 2007: · Net sales grew 0.3% to $272.9 million. · Improved pricing offset lower unit volumes and unfavorable mix during the quarter. · Net income increased 43.1% to $7.3 million. Despite lower volumes, net income increased on the strength of improved pricing, lower selling, general and administrative expenses and an increase of $1.0 million in non-operating income. Following are highlights of results for the nine months ended September 30, 2007: · Net sales declined 2.0% to $793.5 million on lower volumes and unfavorable mix offset by improved pricing in the paper segments. · Lower unit volumes and unfavorable mix offset pricing improvements on a year-to-date basis. Unit volumes declined in all business segments except for security papers. Gains in international shipment volumes softened declines in domestic markets. · Net income decreased 53.4% to $5.5 million. Net income decreased as lower volumes and higher raw material costs offset improved pricing, manufacturing gains and lower selling, general and administrative expenses. Results of Operations – Three Months Ended September 30, 2007 The following discussion provides a review of results for the three months ended September 30, 2007 versus the three months ended October 1, 2006. -31- Table of Contents Third Quarter 2007 2006 % Chg (dollarsinmillions) Net sales $ 272.9 $ 272.2 0.3 % Cost of sales 206.3 202.2 2.0 % Gross profit 66.6 70.0 -4.9 % Selling, general and administrative expenses 48.1 51.3 -6.2 % Restructuring and other charges 0.4 1.4 -71.4 % Operating income 18.1 17.3 4.6 % Interest expense 12.6 12.6 - Other non-operating income, net (1.2 ) (0.2 ) 500.0 % Income before income taxes 6.7 4.9 36.7 % Benefit for income taxes (0.6 ) (0.2 ) 200.0 % Net income $ 7.3 $ 5.1 43.1 % Comparisons as a percentage of net sales: Cost of sales 75.6 % 74.3 % 1.3 % Gross margin 24.4 % 25.7 % -1.3 % Selling, general and administrative expenses 17.6 % 18.8 % -1.2 % Operating margin 6.6 % 6.4 % 0.2 % Income before income taxes 2.5 % 1.8 % 0.7 % Net income 2.7 % 1.9 % 0.8 % Net sales for the quarter increased 0.3% to $272.9 million. All reportable segments except the coated solutions and performance packaging segments grew sales in the quarter as improved pricing offset lower volumes and unfavorable mix. Declines in domestic volumes offset strong growth in international shipments during the quarter. Gross margin was down 1.3 percentage points during the quarter to 24.4% of net sales. Higher raw material costs offset improved pricing and manufacturing gains. Selling, general and administrative expenses decreased 6.2% or $3.2 million during the quarter. As a percentage of net sales selling, general and administrative expenses were down 1.2 percentage points as lower shipment volumes reduced distribution costs. In addition, overhead spending was reduced in the current quarter in part as the result of restructuring activities undertaken in prior quarters. Restructuring and other charges declined $1.0 million compared to the prior year period. Other non-operating income increased $1.0 million during the quarter due to $0.7 million of foreign currency gains and $0.4 million increased interest income offset by $0.1 million of debt extinguishment expenses. Appleton recorded an income tax benefit of $0.6 million for third quarter 2007, primarily due to operating losses in its U.K. subsidiary. As a result of the foregoing, net income for the quarter increased $2.2 million to $7.3 million. Results of Operations – Nine Months Ended September 30, 2007 The following discussion provides a review of results for the nine months ended September 30, 2007 versus the nine months ended October 1, 2006. -32- Table of Contents Year to Date 2007 2006 % Chg (dollarsinmillions) Net sales $ 793.5 $ 810.1 -2.0 % Cost of sales 605.0 606.9 -0.3 % Gross profit 188.5 203.2 -7.2 % Selling, general and administrative expenses 146.7 153.6 -4.5 % Restructuring and other charges 3.4 2.1 61.9 % Operating income 38.4 47.5 -19.2 % Interest expense 37.0 37.2 -0.5 % Other non-operating income, net (2.0 ) (0.9 ) 122.2 % Income before income taxes 3.4 11.2 -69.6 % Benefit for income taxes (2.1 ) (0.6 ) 250.0 % Net income $ 5.5 $ 11.8 -53.4 % Comparisons as a percentage of net sales: Cost of sales 76.2 % 74.9 % 1.3 % Gross margin 23.8 % 25.1 % -1.3 % Selling, general and administrative expenses 18.5 % 19.0 % -0.5 % Operating margin 4.8 % 5.9 % -1.1 % Income before income taxes 0.4 % 1.4 % -1.0 % Net income 0.7 % 1.5 % -0.8 % Net sales declined 2.0% to $793.5 million for the nine-month period ended September 30, 2007. Lower shipment volumes and unfavorable mix offset the effects of improved pricing. Net sales growth in international markets provided some offset to lower volumes in domestic markets. Year-to-date in 2007, gross margin declined 1.3 percentage points to 23.8%. Lower volumes and unfavorable mix contributed to lower overall margins. In addition, higher raw material costs offset improved pricing and manufacturing gains. Selling, general and administrative expenses decreased 4.5% or $6.9 million during 2007. As a percentage of net sales, selling, general and administrative expenses declined 0.5 percentage points due to lower distribution costs from reduced shipment volumes and lower overhead spending in part as the result of restructuring activities and lower variable incentive accruals tied to lower operating performance. Restructuring and other charges increased $1.3 million to $3.4 million as the company’s U.K. subsidiary continued to restructure operations in 2007. Other non-operating income in 2007 increased $1.1 million to $2.0 million year-to-date due to $0.9 million of foreign currency gains and $1.3 million increased interest income, primarily as the result of income tax recoveries, offset by $1.1 million of debt extinguishment expenses from terminating its previous credit facility during second quarter 2007. Appleton recorded a year-to-date income tax benefit of $2.1 million as the result of operating losses and restructuring expenses experienced in its U.K. subsidiary. As a result of the foregoing, 2007 year-to-date net income decreased $6.3 million to $5.5 million. Business Segment Discussion – Three and Nine Months Ended September 30, 2007 Technical Papers • Coated solutions segment net sales totaled $145.7 million for third quarter 2007, a decrease of $0.2 million, or 0.1% from prior year levels. Lower shipment volumes and unfavorable mix offset improved pricing during the current quarter. Despite lower shipments in domestic markets, Appleton experienced increased shipments in international markets. Coated solutions segment third quarter 2007 operating income increased $2.4 million to $17.2 million as pricing improvement, manufacturing cost reductions and lower selling, general and administrative expenses offset higher commodity costs. -33- Table of Contents For the nine months ended September 30, 2007, coated solutions segment net sales totaled $430.7 million, a decrease of $5.3 million or 1.2% from prior year levels. Lower carbonless shipment volumes in the first nine months of 2007 and unfavorable mix offset the impact of improved pricing. Coated solutions segment operating income increased $0.4 million to $43.1 million for the nine months ended September 30, 2007. As compared to the prior year period, results for 2007 benefited from improved pricing, manufacturing gains and lower selling, general and administrative expenses, which offset negative impacts oflower volumes, higher raw material costs and higher costs from a bi-annual planned mill maintenance outage. • Thermal papers segment net sales totaled $69.2 million for third quarter 2007, an increase of $4.1 million or 6.2% from prior year levels. The current quarter benefited from higher shipment volumes and improved mix. Thermal papers segment operating income decreased $2.8 million to $0.8 million for third quarter 2007. Segment results were affected by competitive pricing actions and higher raw material costs. For the nine months ended September 30, 2007, thermal papers segment net sales totaled $194.3 million, a decrease of $1.4 million or 0.7% from prior year levels. Improved mix was offset by lower shipment volumes in the first nine months of 2007. Thermal papers segment operating income decreased $4.2 million to $5.5 million for the nine months ended September 30, 2007. The current period results reflect the effects of volume declines, competitive pricing actions, higher raw material prices and mill maintenance outage costs, which offset improved mix and reductions in manufacturing and selling, general and administrative costs. Prices for our lightweight thermal papers have been adversely affected by increased imports of low-priced products from China, Germany and Korea. In September 2007, Appleton filed antidumping petitions against imports of certain lightweight thermal paper from China, Germany and Korea and a countervailing duty petition against such imports from China. If the U.S. Department of Commerce finds illegal dumping and subsidization and the U.S. International Trade Commission finds that the domestic industry making these products has been injured by or is threatened with injury from these unfairly traded imports, then duties will be imposed to offset the unfair prices and to restore fair competition to the U.S. market. There can be no assurance that we will prevail in these cases. • Security papers segment net sales totaled $7.7 million for third quarter 2007, an increase of $0.2 million or 2.1%, as the effects of improved pricing offset lower shipment volumes. Security papers segment third quarter 2007 operating income increased $0.6 million to $1.1 million on the strength of improved pricing and manufacturing cost reductions. Security papers segment net sales totaled $23.5 million for the nine months ended September 30, 2007, an increase of $1.9 million or 8.8% primarily due to improved pricing. For the first nine months of 2007, security papers segment operating income increased $1.3 million as a result of improved pricing and lower manufacturing costs. Secure and Specialized Print Services • Secure and specialized print services segment net sales totaled $25.7 million for third quarter 2007, an increase of $0.3 million or 1.0%. Lower volumes, unfavorable pricing and unfavorable mix offset favorable exchange rates compared to the prior year period. Secure and specialized print services segment third quarter 2007 operating income increased $0.2 million to $0.1 million. Segment results were adversely affected by volume declines and unfavorable pricing which offset savings from restructuring activities. Secure and specialized print services segment net sales totaled $71.1 million for the nine months ended September 30, 2007, a decrease of $1.3 million or 1.8% from prior year levels. Volume decreases and unfavorable pricing and mix offset favorable exchange rates compared to the prior year period. For the first nine months of 2007, secure and specialized print services segment operating income decreased by $3.9 million compared to the first nine months of 2006. The current period results reflect lower volumes and also include a $1.9 millionrestructuring charge for employee terminations, whereas the 2006 period included a $1.1 milliongain on the sale of fixed assets. Given the seasonality of BemroseBooth's (secure and specialized print services segment) product offerings, the majority of its profit is generated in the fourth quarter of each year. To the extent that BemroseBooth's operating performance in the fourth quarter of 2007 does not meet the Company's projections, certain of its assets may not be fully recoverable, and the resultant impact could be material to the Company's consolidated financial statements. Performance Packaging • Performance packaging segment net sales totaled $24.7 million for third quarter 2007, a decrease of $3.6 million or 12.7% from prior year levels. Lower shipment volumes and unfavorable mix offset improved pricing during the current quarter. Performance packaging segment third quarter 2007 operating income decreased $0.7 million to $2.0 million. Results for 2007 reflect the impact of lower volumes as well as margin declines derived from resin price increases, which were partially offset by improved pricing and gains in manufacturing efficiencies. Performance packaging segment net sales totaled $73.9 million for the nine months ended September 30, 2007, a decrease of $10.5 million or 12.5% from prior year levels. Net sales for the current year period were unfavorably impacted by lower shipment volumes, lower pricing and unfavorable mix. For the first nine months of 2007, performance packaging segment operating income decreased by $2.7 million compared to the first nine months of 2006. Segment results for 2007 were adversely impacted by volume decreases, unfavorable mix and fluctuations in resin prices, which offset productivity gains and reductions in manufacturing, selling, general and administrative costs. Unallocated Corporate Charges and Business Development Costs • Unallocated corporate charges and business development costs decreased $1.1 million in third quarter 2007 compared to third quarter 2006. Third quarter 2007 benefited from reductions in corporate expenses in comparison to the prior year quarter. For the first nine months of 2007, unallocated corporate charges and business development costs decreased $0.1 million compared to the first nine months of 2006. -34- Table of Contents Liquidity and Capital Resources Overview.
